                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PRISM TECHNOLOGIES, LLC;

                  Plaintiff,                            8:12CV126

      vs.
                                                          ORDER
CELLCO PARTNERSHIP, d/b/a/
VERIZON WIRELESS

                  Defendant.


      IT IS ORDERED that the motion to withdraw André J. Bahou, Matthew W.
Olinzock, and Aakash B. Jariwala as counsel of record for Plaintiff, Prism
Technologies, LLC., (Filing No. 293), is granted.


      Dated this 24th day of January, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
